Case 8:19-cv-00886-VMC-SPF Document 344 Filed 12/23/20 Page 1 of 2 PageID 5372




                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 COMMODITY FUTURES TRADING
 COMMISSION,
                                                          Case No. 19-cv-886-T-33SPF

        Plaintiff,
 v.

 OASIS INTERNATIONAL GROUP,
 LIMITED; OASIS MANAGEMENT, LLC;
 SATELLITE HOLDINGS COMPANY;
 MICHAEL J DACORTA; JOSEPH S.
 ANILE, II.; RAYMOND P MONTIE III;
 FRANCISCO “FRANK” L. DURAN; and
 JOHN J. HAAS,

        Defendants,
 and

 FUNDADMINISTRATION, INC.;
 BOWLING GREEN CAPITAL
 MANAGEMENT LLC; LAGOON
 INVESTMENTS, INC.; ROAR OF THE
 LION FITNESS, LLC; 444 GULF OF
 MEXICO DRIVE, LLC; 4064 FOUNDERS
 CLUB DRIVE, LLC; 6922 LACANTERA
 CIRCLE, LLC; 13318 LOST KEY PLACE,
 LLC; and 4 OAKS LLC,

        Relief Defendants.
                                               /

                                           ORDER

        Before the Court is the Receiver’s Unopposed, Verified Motion to Approve the Private

 Sale of Real Property – Specifically, 16804 Vardon Terrace #307 in Bradenton, Florida (the

 “Motion”) (Doc. # 341). Upon due consideration of the Receiver’s powers as set forth in the

 Consolidated Order and its predecessors (Doc. ## 7, 44, 177) and applicable law, the Motion is




                                               1
Case 8:19-cv-00886-VMC-SPF Document 344 Filed 12/23/20 Page 2 of 2 PageID 5373




 granted.

        The sale of the real property located at 16804 Vardon Terrace #307, Bradenton, Florida

 34211, also known as Manatee County Property Appraiser’s Parcel Number 581533859, with the

 following legal description: Unit 237, Building 2, of Phase 2, of Terrace I at Lakewood National,

 a Phase Condominium, according to the Declaration of Condominium thereof, recorded in Official

 Records Book 2685, Page 5583, and amendments thereto, of the Public Records of Manatee

 County, Florida, pursuant to the Purchase and Sale Agreement attached as Exhibit 1 to the Motion,

 is hereby APPROVED. The Court finds the sale commercially reasonable, fair and equitable, and

 in the best interests of the Receivership Estate.

        The Receiver, empowered via this order, will be conveying all the interest of the

 Receivership in the subject real property.

        The Receiver is hereby directed to transfer the real property located in Manatee County,

 Florida to Phillip L. Fondren free and clear of all claims, liens, and encumbrances, including

 without limitation the interest of the Receiver.

        DONE and ORDERED in chambers in Tampa, Florida this 23rd day of December 2020.




                                                     2
